Lowe, Ch. J.
i. leoax, treasury'notes. The important question raised by the demurrer in this case is, whether the act of congress approved July 16, 1862, making treasury notes a legal tender, is constitutional and valid. We have heretofore answered this question three or four times affirmatively in the light of other adjudications. See Wornibold v. Schlicting, 16 Iowa, 243; Troutman v. Gowing, Id. 415; Hintrager v. Bates, 18 Id. 174; Mulligan v. Hintrager et al., Id. 171.
Able as the argument of counsellor the defendant is, wo' scarcely feel it necessary to re-discuss- the same questions. No new light seems to be shed, making it necessary for us to reconsider our former decisions.
*333The suggestion that tbe debt was contracted before tbe passage of the act of congress making treasury notes a legal tender, has never been deemed a matter entitled to any consideration; nor do we think the circumstance that the tender in this case was made after the maturity of the debt, can have tbe effect to render tbe same ineffectual. The order overruling tbe demurrer is affirmed, and the cause remanded.
Affirmed.